DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment
2.	Receipt is acknowledged of the Request for Continued Examination filed May 9, 2022.
Information Disclosure Statement

3.	The Information Disclosure Statement filed on May 9, 2022 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
Allowable Subject Matter
4.	Claims 1-20 are allowable over prior art.
	The following is an examiner’s reason for allowance: Although prior art includes teachings of systems and methods for detecting an event within a monitored area using RF targets and receivers, the identified prior art of record, taken alone, or in combination with any other prior art, fails to teach or fairly suggest the specific features of claims 1-20 of the present claimed invention. Specifically, prior art fails to teach the claimed system for detecting an event within a monitored area, wherein the system comprises a transmitter configured to emit a first interrogation signal into the monitored area; an RF target fixedly positioned within the monitored area and configured to reflect at least some of the first interrogation signal, resulting in a target signal, when the first interrogation signal impinges on the RF target, the RF target having a switch, the switch being actuatable between (i) a first switch-state in which the RF target operates in a first reflective state, and (ii) a second switch-state in which the RF target operates in a second reflective state, the first reflective state being different from the second reflective state; a receiver configured to receive the target signal from the RF target; at least one processor communicatively coupled to the receiver; and a memory storing instructions that, when executed by the at least one processor, cause the at least one processor to: recognize the RF target as being fixedly positioned; detect, based on the target signal received by the receiver, an indication of the reflective state in which the RF target is operating or an indication of a change in the reflective state in which the RF target is operating; and responsive to (i) recognizing the RF target as being fixedly positioned and (ii) detecting the indication of the reflective state in which the RF target is operating or the indication of the change in the reflective state in which the RF target is operating, trigger an action, wherein at least one of: in the first reflective state the RF target is configured to reflect the first interrogation signal at a first gain and in the second reflective state the RF target is configured to reflect the first interrogation signal at a second gain different than the first gain; or in the first reflective state the RF target is configured to reflect the first interrogation signal with a first polarity and in the second reflective state the RF target is configured to reflect the first interrogation signal with a second polarity. Prior art further fails to teach the claimed method for detecting an event within a monitored area, the method comprising: emitting, by a transmitter, a first interrogation signal into a monitored area within which a first RF target is positioned and a second RF target is fixedly positioned, the first RF target and the second RF target being configured to reflect at least some of the first interrogation signal, resulting in a target signal, receiving, by a receiver, the target signal from at least one of the first RF target and the second RF target; detecting, by a processor, based on the target signal received by the receiver, an indication of the reflective state in which the at least one RF target is operating or an indication of a change in the reflective state in which the at least one RF target is operating; and triggering, by the processor, responsive to detecting the indication of the reflective state in which the RF target is operating or the change in the reflective state in which the RF target is operating, calculation of a location of the RF target and further triggering an action upon recognizing the RF target as being fixedly positioned. Lastly, prior art fails to teach the claimed system for detecting an event within a monitored area, the system comprising: a transmitter configured to emit a first interrogation signal into the monitored area; a receiver configured to receive a target signal backscattered from an RF target, the RF target being fixedly positioned and having a switch, the switch being actuatable between (i) a first switch-state in which the RF target operates in a first reflective state, and (ii) a second switch-state in which the RF target operates in a second reflective state, the first reflective state being different from the second reflective state; at least one processor communicatively coupled to the receiver; and a memory storing instructions that, when executed by the at least one processor, cause the at least one processor to: detect, based on the target signal received by the receiver, an indication of the first reflective state, an indication of the second reflective state, or an indication of a change from the first reflective state to the second reflective state; and recognize the RF target as being fixedly positioned; responsive to recognizing the RF target as being fixedly positioned and detecting the indication, trigger an action, wherein at least one of: in the first reflective state the RF target is configured to reflect the first interrogation signal at a first gain and in the second reflective state the RF target is configured to reflect the first interrogation signal at a second gain different than the first gain; or in the first reflective state the RF target is configured to reflect the first interrogation signal with a first polarity and in the second reflective state the RF target is configured to reflect the first interrogation signal with a second polarity. The above limitations are not disclosed in prior art and moreover, one of ordinary skill in the art would not have been motivated to come to the claimed invention.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”   
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allyson N. Trail whose telephone number is (571) 272-2406.  The examiner can normally be reached between the hours of 7:30AM to 4:00PM Monday thru Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee, can be reached on (571) 272-2398. The fax phone number for this Group is (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [allyson.trail@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122. This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
	/ALLYSON N TRAIL/           Primary Examiner, Art Unit 2876                                                                                                                                                                                             
May 18, 2022